Exhibit 4.1 CINCINNATI BELL INC. AND THE GUARANTORS NAMED ON THE SIGNATURE PAGE HERETO 8.25% SENIOR NOTES DUE 2017 INDENTURE Dated as of October 5, 2009 THE BANK OF NEW YORK MELLON Trustee CROSS-REFERENCE TABLE TIA Section Indenture Section (a)(1) (a)(2) (a)(3) (a)(4) N.A. (b) 8.08; 8.10 (c) N.A. (a) (b) (c) N.A. (a) (b) (c) (a) (b)(1) N.A. (b)(2) (c) (d) (a) 4.02; 13.02 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) (a) (b) 8.05; 13.02 (c) (d) (e) (a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (a)(1) (a)(2) (b) (a) Note: This Cross-Reference Table shall not, for any purpose, be deemed to be part of the Indenture. TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Definitions 1 SECTION 1.02. Incorporation by Reference of Trust Indenture Act 24 SECTION 1.03. Rules of Construction 25 ARTICLE 2 THE NOTES SECTION 2.01. Form and Dating 25 SECTION 2.02. Execution and Authentication 26 SECTION 2.03. Registrar and Paying Agent 26 SECTION 2.04. Paying Agent To Hold Money in Trust 27 SECTION 2.05. Holder Lists 27 SECTION 2.06. Transfer and Exchange 27 SECTION 2.07. Replacement Notes 28 SECTION 2.08. Outstanding Notes 29 SECTION 2.09. Temporary Notes 29 SECTION 2.10. Cancellation 29 SECTION 2.11. Defaulted Interest 29 SECTION 2.12. CUSIP Numbers 30 SECTION 2.13. Designations 30 SECTION 2.14. Issuance of Additional Notes 30 ARTICLE 3 REDEMPTION SECTION 3.01. Notices to Trustee 31 SECTION 3.02. Selection of Notes To Be Redeemed 31 SECTION 3.03. Notice of Redemption 31 SECTION 3.04. Effect of Notice of Redemption 32 SECTION 3.05. Deposit of Redemption Price 32 SECTION 3.06. Notes Redeemed in Part 32 ARTICLE 4 AFFIRMATIVE COVENANTS SECTION 4.01. Payment of Notes 33 SECTION 4.02. Commission Reports 33 -i- Page SECTION 4.03. Preservation of Corporate Existence 33 SECTION 4.04. [Intentionally Omitted] 34 SECTION 4.05. [Intentionally Omitted] 34 SECTION 4.06. Compliance Certificate 34 SECTION 4.07. [Intentionally Omitted] 34 SECTION 4.08. [Intentionally Omitted] 34 SECTION 4.09. Offer To Purchase upon Change of Control 34 SECTION 4.10. Offer To Purchase by Application of Excess Proceeds 35 SECTION 4.11. [Intentionally Omitted] 36 SECTION 4.12. Further Assurances 36 SECTION 4.13. Future Guarantors 36 ARTICLE 5 NEGATIVE COVENANTS APPLICABLE TO COMPANY AND ITS SUBSIDIARIES SECTION 5.01. Stay, Extension and Usury Laws 37 SECTION 5.02. Restricted Payments 37 SECTION 5.03. Dividend and Other Payment Restrictions Affecting Subsidiaries 39 SECTION 5.04. Incurrence of Indebtedness and Issuance of Preferred Stock 40 SECTION 5.05. Asset Dispositions 44 SECTION 5.06. Transactions with Affiliates 45 SECTION 5.07. Limitation on Liens 46 SECTION 5.08. Limitation on Issuances and Sales of Capital Stock of Subsidiaries 46 SECTION 5.09. [Intentionally Omitted] 47 SECTION 5.10. Conduct of Business 47 SECTION 5.11. [Intentionally Omitted] 47 SECTION 5.12. [Intentionally Omitted] 47 SECTION 5.13. Fall Away Event 47 ARTICLE 6 SUCCESSOR COMPANY SECTION 6.01. Merger, Consolidation, or Sales of Assets of the Company 49 SECTION 6.02. Successor Company Substituted 50 ARTICLE 7 EVENTS OF DEFAULT; REMEDIES SECTION SECTION 7.01. Events of Default 50 SECTION 7.02. Acceleration 52 SECTION 7.03. Other Remedies 52 SECTION 7.04. Waiver of Past Defaults 52 SECTION 7.05. Control by Majority 53 SECTION 7.06. Limitation on Suits 53 -ii- Page SECTION 7.07. Rights of Holders To Receive Payment 53 SECTION 7.08. Collection Suit by Trustee 53 SECTION 7.09. Trustee May File Proofs of Claim 54 SECTION 7.10. Priorities 54 SECTION 7.11. Undertaking for Costs 54 ARTICLE 8 TRUSTEE SECTION 8.01. Duties of Trustee 54 SECTION 8.02. Rights of Trustee 56 SECTION 8.03. Individual Rights of Trustee 57 SECTION 8.04. Trustee’s Disclaimer 57 SECTION 8.05. Notice of Defaults 57 SECTION 8.06. Reports by Trustee to Holders 58 SECTION 8.07. Compensation and Indemnity 58 SECTION 8.08. Replacement of Trustee 59 SECTION 8.09. Successor Trustee by Merger 60 SECTION 8.10. Eligibility; Disqualification 60 SECTION 8.11. Preferential Collection of Claims Against the Company 60 SECTION 8.12. Appointment of Co-Trustee 60 ARTICLE 9 DISCHARGE OF INDENTURE; DEFEASANCE SECTION SECTION 9.01. Discharge of Liability on Notes; Defeasance 61 SECTION 9.02. Conditions to Defeasance 62 SECTION 9.03. Application of Trust Money 63 SECTION 9.04. Repayment to the Company 63 SECTION 9.05. Indemnity for Government Obligations 64 SECTION 9.06. Reinstatement 64 ARTICLE 10 GUARANTEES SECTION 10.01. Guarantees 64 SECTION 10.02. Limitation on Liability 66 SECTION 10.03. Successors and Assigns 67 SECTION 10.04. Execution of Supplemental Guarantee for Future Guarantors 67 SECTION 10.05. Non-Impairment 67 SECTION 10.06. Endorsement of Guarantees 67 -iii- Page ARTICLE 11 AMENDMENTS SECTION 11.01. Without Consent of Holders 67 SECTION 11.02. With Consent of Holders 68 SECTION 11.03. Compliance with Trust Indenture Act 69 SECTION 11.04. Revocation and Effect of Consents and Waivers 69 SECTION 11.05. Notation on or Exchange of Notes 70 SECTION 11.06. Trustee To Sign Amendments 70 ARTICLE 12 [INTENTIONALLY OMITTED] ARTICLE 13 MISCELLANEOUS SECTION 13.01. Trust Indenture Act Controls 70 SECTION 13.02. Notices 70 SECTION 13.03. Communication by Holders with Other Holders 71 SECTION 13.04. Certificate and Opinion as to Conditions Precedent 71 SECTION 13.05. Statements Required in Certificate or Opinion 72 SECTION 13.06. When Notes Disregarded 72 SECTION 13.07. Rules by Trustee, Paying Agent and Registrar 72 SECTION 13.08. Legal Holidays 72 SECTION 13.09. GOVERNING LAW 72 SECTION 13.10. No Recourse Against Others 73 SECTION 13.11. Successors 73 SECTION 13.12. Multiple Originals; Counterparts 73 SECTION 13.13. Table of Contents; Headings 73 SECTION 13.14. Incorporation 73 SECTION 13.15. Intent To Limit Interest to Maximum 73 SECTION 13.16. Waiver of Jury Trial 73 SECTION 13.17. Force Majeure 74 SIGNATURES S-1 APPENDIX APP-1 EXHIBITS Exhibit A Form of Note
